Title: To Thomas Jefferson from David Humphreys, 5 June 1786
From: Humphreys, David
To: Jefferson, Thomas



Dear Sir
Hartford June 5th. 1786

By means of a merchant vessel that sails from this place for L’Orient, I have the pleasure to inform you of my safe arrival after an agreeable passage of 32 day; altho’ I cannot give so high commendations on the accomodations of the French Packet, as I could have done on a former occasion. The fineness of the weather and the hilarity of the passengers, however, atoned for some circumstances not perfectly satisfactory.
As I have been but one week in N. York and another in this town, I cannot undertake to give with precision a state of the politics of this country; but if I may rely in some measure on the opinions of almost every person with whom I have conversed, our federal concerns are not in a very promising situation. For notwithstanding the States of Rhode Island and New York have at length come into the 5 pr. Cent impost, yet I am informed the restrictions are such as makes it doubtful whether their offers can be accepted. These and several other States have at their late Sessions emitted paper money. Pensylvania has prohibited the collection of the impost until the supplementary requisitions shall have been adopted by all the States. This I fear will not be done by the Legislature of Connecticut who are now sitting. In the mean[time] there is not a single farthing in the public treasury, the civil list is unpaid, and the few troops at the westward in danger  of disbanding for want of money and supplies, desertions have been so frequent that a Major Wyllys of this State has lately ordered some prompt executions for which he is in arrest by Order of Congress. Hutchins and the Surveyors are however just setting out for the Western country. Congress accepted last week the cession of Connecticut.
The refusal of the British to deliver up the frontier posts is not generally known, but so far as I have heard it spoken of it seems to excite a spirit of indignation. Some hostilities have lately been committed by the savages. The public mind is in anxious expectation respecting the piratical powers. Lambs conduct in obtaining his appointment is considered as very extraordinary; his character is perhaps much lower here than we could have conceived.
Congress have not yet done any thing on foreign affairs. An attempt was made last week to appoint a Minister to the Hague. Mr. Izard had six states, but no choice could be made. Congress will continue together through the summer. I believe the country is much altered in many respects since we left it. Govr. Clinton is said to have become an Antifœderalist. He was not in N. York when I was there. Certain it is the issue of a paper currency in that State depended upon him. Many people appear to be uneasy and to prognosticate revolutions they hardly know how or why. A scarcity of money is universally complained of. But to judge by the face of the country; by the appearance of ease and plenty which are to be seen every where, one would believe a great portion of the poverty and evils complained of, must be imaginary.
I will write to Mr. Mazzai by the French Packet. I beg my best Compliments to the Marqs. de la Fayette, Mr. Short and all our friends.
With the sincerest esteem and friendship, I have the honor to be yr. Most obedt. & Hble. Servt.,

D. Humphreys


P.S. Monroe is married to a Miss Courtwright, King to Miss Alsop and Osgood to Mrs. Franklin a quaker widow.

